Name: Commission Regulation (EEC) No 210/92 of 30 January 1992 amending Regulation (EEC) No 3075/91 as regards the opening of a standing invitation to tender for the export of 500 000 tonnes of common wheat held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 22/ 14 Official Journal of the European Communities 31 . 1 . 92 COMMISSION REGULATION (EEC) No 210/92 of 30 January 1992 amending Regulation (EEC) No 3075/91 as regards the opening of a standing invitation to tender for the export of 500 000 tonnes of common wheat held by the German intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, of the period of validity of the licences under satisfactory conditions, in view of the lack of immediately available customs warehouse capacity ; Whereas, under these circumstances and by way of excep ­ tion, the period of validity of the licences should be extended to 31 March 1992 for a maximum of 250 000 tonnes on application by the interested parties ; whereas this measure must not have any financial consequences for the Community budget ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (6) thereof, Whereas Commission Regulation (EEC) No 1836/82 (3), as last amended by Regulation (EEC) No 3043/91 (4), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies ; HAS ADOPTED THIS REGULATION :Whereas Commission Regulation (EEC) No 3075/91 (s), as amended by Regulation (EEC) No 3285/91 (6), opens a standing invitation to tender for the export of 500 000 tonnes of common wheat held by the German interven ­ tion agency, to be exported to the Soviet Union ; Article 1 On application by the interested parties, the period of validity of export licences issued on the basis of tenders submitted on 13 November 1991 under the invitation to tender opened by Regulation (EEC) No 3075/91 for the Soviet Union, is hereby extended to 31 March 1992, for a maximum of 250 000 tonnes . Whereas the export licences under the invitation to tender opened by Regulation (EEC) No 3075/91 were issued on the basis of tenders submitted on 13 November 1991 for a quantity of 499 753 tonnes for the advance fixing of the refund applicable to the export of common wheat and the minimum selling price for the Soviet Union ; whereas the licences expire on 31 January 1992 ; whereas the non-execution of export by this date will entail the loss of securities : Applications for an extension shall be admissible only if they are submitted within two working days of the entry into force of this Regulation at the latest and if the interested parties renounce, for the period of extension, the adjustment of the refund provided for in Article 1 6 (4) of Regulation (EEC) No 2727/75 and the adjustment provided for in the third paragraph of Article 1 6 of Regu ­ lation (EEC) No 1836/82. Whereas, as a result of considerable difficulties in expor ­ ting to the Soviet Union under current circumstances, the total quantities concerned cannot, in view of their volume, be transported before expiry of the licences ; Whereas, furthermore, it is no longer possible to place the quantities in question in customs warehouses at the end Article 2 (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 353, 17. 12. 1990, p. 23. 0 OJ No L 202, 9 . 7. 1982, p. 23. (4) OJ No L 288, 18 . 10 . 1991 , p. 21 . V) OJ No L 290, 22. 10 . 1991 , p. 27. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.(6) OJ No L 310, 12. 11 . 1991 , p. 8 . 31 . 1 . 92 Official Journal of the European Communities No L 22/ 15 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 1992. For the Commission Ray MAC SHARRY Member of the Commission